JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief filed by appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 84(3). It is
ORDERED AND ADJUDGED that the district court’s order of dismissal entered on February 13, 2006, be vacated and the case remanded for further proceedings following service of the complaint on the defendants. The district court evaluated appellant’s claims under the Mandatory Victims Restitution Act of 1996, 18 U.S.C. §§ 3663A-3664, which was enacted subsequent to the criminal acts for which appellant was convicted, rather than under the restitution law in effect at the time of appellant’s offense, the Victim and Witness Protection Act, 18 U.S.C. § 3663, et seq. (West 1985).
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.